—Judgment, Supreme Court, New York County (Alvin Schlesinger, J.), rendered October 17, 1994, convicting him, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 4V2 to 9 years, unanimously affirmed.
Since defendant has not raised his claim of ineffective assistance in a CPL article 440 motion, the record is insufficient to review strategic explanations for counsel’s conduct of the trial and failure to pursue an entrapment defense (see, People v Love, 57 NY2d 998; People v Fuentes, 246 AD2d 474). A review of the existing record indicates that defendant received adequate representation (see, People v Hobot, 84 NY2d 1021; People v Baldi, 54 NY2d 137; cf., People v Brown, 82 NY2d 869). Concur — Rosenberger, J. P., Ellerin, Wallach, Williams and Saxe, JJ.